Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
5.         The information disclosure statement (IDS) submitted on 01/04/2022,the submission is in compliance  with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (US Patent No:11,086,997 B1) in view of Johnston et al.(US Patent No: 8,718,087 B1).

          As per claim 1, Stephenson a computing apparatus [Fig.1, an active attestation apparatus 10 includes an embedded system 12], comprising:
       a first processing circuit, comprising a programmable logic circuit [Fig.1, a reprogrammable logic device 24.]; and 
       a second processing circuit, comprising a general purpose processor [Fig.1, a microcontroller 22], and arranged to execute an application program to download a bitstream to the first progressing circuit for programming the programmable logic circuit [col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.], to implement: a direct memory access engine, arranged to access a first memory through a direct memory access manner [col.9,ll.11-16, …, the attestation algorithm implemented in the attestation logic 32 configured in the FPGA 24 directly accesses the memory location(s) of the memory device 20 independently from the processor 28, and therefore performs the attestation algorithm without being detected by the processor 28.]; and 
        wherein the first processing circuit and the second processing circuit are disposed in one chip [Fig.1,col.5,ll. The embedded system 12 also includes a microcontroller 22 and a reprogrammable logic device 24 that are physically and electrically integrated together on a single integrated circuit chip 26.].  
       Stephenson does not explicitly disclose at least one physical engine, arranged to read data to be processed from the first memory through the direct memory access engine. 
       Johnston discloses at least one physical engine, arranged to read data to be processed from the first memory through the direct memory access engine [col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]. 
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Johnston's circuit has an internal processor having an interface to subassembly, to receive and process exclusively data within each upstream transmission and downstream transmission associated with executing a time-sensitive function into Stephenson’s  an active attestation apparatus comprises a reprogrammable logic device is arranged on an integrated circuit chip for the benefit of the receiver can offload data within downstream transmission to external processor physically located on subassembly, the flexibility to adapt the GPON chip to changes in the GTC frame formats and other related GPON functions including medium access control (MAC) can be provided, and the recovery of downstream transmissions at different speeds can be provided to allow for synchronizing with different clocks associated with the various transmission, while processing the overhead of downstream transmission and assembling the frame of upstream burst transmission, and more accurately correcting for internal delays (Johnston,col.14,ll.15-33) to obtain the invention as specified in claim 1.

         As per claim 2, Stephenson and Johnston teach all the limitations of claim 1 above, where Stephenson and Johnston  further teach, a computing apparatus, wherein the bitstream programs the programmable logic circuit to further implement: a data storage control circuit, arranged to control data access of the first memory and a storage device [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]; 
       the second processing circuit issues a command to the data storage control circuit [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]; 
        the data storage control circuit refers to the command to read a data from the storage device and write the data to the first memory [Stephenson, col.9,ll.11-16, …, the attestation algorithm implemented in the attestation logic 32 configured in the FPGA 24 directly accesses the memory location(s) of the memory device 20 independently from the processor 28, and therefore performs the attestation algorithm without being detected by the processor 28.]; and 
       the direct memory access engine reads the data from the first memory and transmits the data to the at least one physical engine for processing [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].

       As per claim 3, Stephenson and Johnston teach all the limitations of claim 1 above, where Johnston  further teaches, a computing apparatus,wherein the second processing circuit further comprises: a memory controller, arranged to control access of a second memory [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]; 
      the at least one physical engine further writes a final computing result of the data to the second memory through the memory controller [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

       As per claim 4, Stephenson and Johnston teach all the limitations of claim 1 above, where Johnston  further teaches, a computing apparatus, wherein during a process in which the at least one physical engine processes the data, the at least one physical engine further writes temporary computing results of the data to the first memory through the direct memory access engine [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]. 

        As per claim 5, Stephenson and Johnston teach all the limitations of claim 1 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the bitstream programs the programmable logic circuit to further implement: a data storage control circuit, arranged to control data access of the first memory and a storage device [Stephenson, col.9,ll.11-16, …, the attestation algorithm implemented in the attestation logic 32 configured in the FPGA 24 directly accesses the memory location(s) of the memory device 20 independently from the processor 28, and therefore performs the attestation algorithm without being detected by the processor 28.]; 
        the at least one physical engine further writes a final computing result of the data to the first memory through the direct memory access engine, and the data storage control circuit reads the final computing result of the data from the first memory and writes the final computing result of the data to the storage device [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 6, Stephenson and Johnston teach all the limitations of claim 5 above, where Johnston further teaches, a computing apparatus, wherein during a process in which the at least one physical engine processes the data, the at least one physical engine further writes temporary computing results of the data to the first memory through the direct memory access engine [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 7, Stephenson and Johnston teach all the limitations of claim 2 above, where Stephenson and Johnston  further teach, a computing apparatus, wherein the programmable logic circuit comprises a plurality of physical engines [Stephenson, col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.]; 
        the second processing circuit writes a plurality of physical engine identifiers to the plurality of physical engines, respectively [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]; 
        parameters of the command comprise a specific physical engine identifier [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]; and 
        the direct memory access engine reads the data from the first memory and transmits the data to a physical engine in the plurality of physical engines that corresponds to the specific physical engine identifier [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 8, Stephenson and Johnston teach all the limitations of claim 2 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the parameters of the command comprise a flow control flag [Stephenson, col.9,ll.11-16, …, the attestation algorithm implemented in the attestation logic 32 configured in the FPGA 24 directly accesses the memory location(s) of the memory device 20 independently from the processor 28, and therefore performs the attestation algorithm without being detected by the processor 28.]; and 
      when the flow control flag is set as a predetermined value, the data is divided into a plurality of data segments, and the plurality of data segments are processed by the at least one physical engine, respectively [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 9, Stephenson and Johnston teach all the limitations of claim 1 above, where Stephenson and Johnston further teach, a computing apparatus,wherein the bitstream programs the programmable logic circuit to further implement: a data storage control circuit, arranged to control data access of the first memory and a storage device, and receive a command and a data from a network [Stephenson, col.9,ll.11-16, …, the attestation algorithm implemented in the attestation logic 32 configured in the FPGA 24 directly accesses the memory location(s) of the memory device 20 independently from the processor 28, and therefore performs the attestation algorithm without being detected by the processor 28.]; 
        the data storage control circuit transmits the data to the direct memory access engine according to the command, and the direct memory access engine transmits the data to the at least one physical engine for processing [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 10, Stephenson and Johnston teach all the limitations of claim 9 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the at least one physical engine writes a computing result of the data to the first memory through the direct memory access engine [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.], and the data storage control circuit reads the computing result of the data from the first memory and writes the computing result of the data to the storage device [Stephenson,col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.].  
 
        As per claim 11, Stephenson and Johnston teach all the limitations of claim 1 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the bitstream programs the programmable logic circuit to further implement: a data storage control circuit, arranged to control data access of the first memory and a storage device, and receive a command from a network [Stephenson,col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.]; 
       the data storage control circuit reads a data from the storage device according to the command, and the data is transmitted to the at least one physical engine for processing through the direct memory access engine [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

       As per claim 12, Stephenson and Johnston teach all the limitations of claim 1 above, where Johnston further teaches, a computing apparatus,wherein the data storage control circuit directly transmits the data to the direct memory access engine, and then the direct memory access engine transmits the data to the at least one physical engine [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 13, Stephenson and Johnston teach all the limitations of claim 11 above, where Johnston further teaches, a computing apparatus, wherein the data storage control circuit writes the data to the first memory first, and then the direct memory access engine reads the data from the first memory and transmits the data to the at least one physical engine [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 14, Stephenson and Johnston teach all the limitations of claim 11 above, where Johnston further teaches, a computing apparatus, wherein the at least one physical engine writes a computing result of the data to the first memory through the direct memory access engine, and the data storage control circuit reads the computing result of the data from the first memory and returns the computing result of the data through the network [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]. 

         As per claim 15, Stephenson and Johnston teach all the limitations of claim 1 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the bitstream programs the programmable logic circuit to further implement: a data storage control circuit, arranged to control data access of a storage device [Stephenson,col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.]; 
       the data storage control device receives a data to be written to the storage device through a network, and the second processing circuit downloads the application program and the bitstream through the network [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 16, Stephenson and Johnston teach all the limitations of claim 15 above, where Johnston further teaches, a computing apparatus, wherein the second processing circuit further executes the application program as a worker node of distributed computing architecture [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

        As per claim 17, Stephenson and Johnston teach all the limitations of claim 15 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the data storage control circuit comprises a first network interface arranged to receive a data to be written to the storage device from a first host through the network [Stephenson,col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.]; and 
        the second processing circuit comprises a second network interface arranged to download the application program and the bitstream from a second host through the network [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.]. 
 
       As per claim 18, Stephenson and Johnston teach all the limitations of claim 15 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the data storage control circuit comprises a first network interface arranged to receive a data to be written to the storage device from a host through the network [Stephenson,col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.]; and 
       the second processing circuit comprises a second network interface arranged to download the application program and the bitstream from the host through the network [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

      As per claim 19, Stephenson and Johnston teach all the limitations of claim 15 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the data storage control circuit comprises: a network interface, arranged to receive a data to be written to the storage device from a first host and download the application program and the bitstream from a second host through the network [Stephenson,col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.], where the network interface comprises a data frame splitter circuit arranged to forward the application program and the bitstream downloaded from the second host to the second processing circuit [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  

       As per claim 20, Stephenson and Johnston teach all the limitations of claim 15 above, where Stephenson and Johnston further teach, a computing apparatus, wherein the data storage control circuit comprises: a network interface, arranged to receive a data to be written to the storage device from a host and download the application program and the bitstream from the host through the network [Stephenson,col.4,ll.39-47,The reprogrammable logic device is configured by a processor preloader that is downloaded to the reprogrammable logic device via a trusted bitstream (encrypted bitstream). The processor downloads the processor preloader from the reprogrammable logic device, is booted by the processor preloader to a trusted state, downloads the untrusted machine code from a non-volatile storage location to the memory device, and executes the untrusted machine code.], where the network interface comprises a data frame splitter circuit arranged to forward the application program and the bitstream downloaded from the host to the second processing circuit [Johnston ,col.2,ll. 21-26, The distributed direct memory access engine includes a system-on-a-chip (SoC) interface, a first direct memory access engine operatively coupled to the SoC interface to read data from the memory, and a second direct memory access engine operatively coupled to the SoC interface to write data to the memory.].  





                          Conclusion 
         RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
      Simon et al. (US Patent Application Pub. No: 20100005470 A1) teaches a direct memory access (DMA) engine schedules data transfer requests of a system-on-chip data processing system according to both an assigned transfer priority and the deadline for completing a transfer.

        Chan et al. (US Patent Application Pub. No: 20090304361 A1) teaches devices and methods for receiving, processing and formatting digital video. Chan discloses the devices may include a single semiconductor chip on which is imprinted a radio frequency signal tuner module and a display interface module. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181